           Case 8:20-cv-02344-JLS-KES Document 11 Filed 12/16/20 Page 1 of 3 Page ID #:214



                   1   BRIDGFORD, GLEASON & ARTINIAN
                       Richard K. Bridgford (CA SBN 119554)
                   2   Richard.Bridgford@Bridgfordlaw.com
                       Michael H. Artinian (CA SBN 203443)
                   3   Mike.Artinian@Bridgfordlaw.com
                       26 Corporate Plaza, Suite 250
                   4   Newport Beach, CA 92660
                       Telephone: (949) 831-6611
                   5   Facsimile: (949) 831-6622
                   6   COOLEY LLP
                       William V. O'Connor (CA SBN 216650)
                   7   woconnor@cooley.com
                       4401 Eastgate Mall
                   8   San Diego, CA 92121-1909
                       Telephone: (858) 550-6000
                   9   Facsimile: (858) 550-6420
               10      COOLEY LLP
                       J. Parker Erkmann (Pro hac vice to be filed)
               11      perkmann@cooley.com
                       1299 Pennsylvania Avenue, NW, Ste 700
               12      Washington, DC 20004-2400
                       Telephone: (202) 776-2036
               13      Facsimile: (202) 842-7899
               14      Attorneys for Plaintiffs
               15
               16                          UNITED STATES DISTRICT COURT
               17           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
               18      DELUX PUBLIC CHARTER, LLC D/B/A Case No. 8:20−cv−02344 JLS (KESx)
                       JSX AIR AND JETSUITEX, INC.,
               19
                                                           Plaintiffs, SUPPLEMENTAL DECLARATION OF
               20      v.                                              WILLIAM V. O’CONNOR IN SUPPORT
                                                                       OF PLAINTIFFS’ EX PARTE
               21      COUNTY OF ORANGE, CALIFORNIA, APPLICATION FOR TEMPORARY
                       a charter county; BARRY RONDINELLA RESTRAINING ORDER AND AN ORDER
               22      in his official capacity as Airport Director TO SHOW CAUSE WHY PRELIMINARY
                       of John Wayne Airport,                          INJUNCTION SHOULD NOT ISSUE
               23
                                                     Defendants. Dept.: 10A
               24                                                Judge: Josephine L. Staton
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW                                                              SUPPLEMENTAL DECLARATION OF
   SAN DIEGO                                                                         WILLIAM V. O’CONNOR
           Case 8:20-cv-02344-JLS-KES Document 11 Filed 12/16/20 Page 2 of 3 Page ID #:215



                   1            I, William V. O’Connor declare as follows:
                   2            1.      I am an attorney at Cooley LLP, counsel for Plaintiffs Delux Public
                   3   Charter, LLC d/b/a JSX Air and JetSuiteX, Inc. (“Plaintiffs”) in this action. This
                   4   declaration is made in support of Plaintiffs’ Ex Parte Application for Temporary
                   5   Restraining Order and an Order to Show Cause Why Preliminary Injunction Should
                   6   Not Issue (“Application”). I have personal knowledge of the facts set forth herein
                   7   and, if called upon to testify, could and would testify competently thereto.
                   8            2.      Pursuant to Local Rule 7-19, on December 14, 2020 at 5:20 p.m. PST, I
                   9   emailed Mr. Leon Page and Ms. Carolyn Khouzam, attaching the Application and
               10      attendant documents and again informing them that Defendants would have 24 hours
               11      to respond to the Application pursuant to applicable rules. A true and correct copy
               12      of my email is attached as Exhibit A. After this initial email, I worked cooperatively
               13      with counsel for defendants to resolve technical issues in order to ensure complete
               14      transmission as of 6:38 p.m. PST. A true and correct copy of my final email
               15      transmitting attendant documents is attached as Exhibit B.
               16               3.      On December 15, at 1:38 p.m. PST, I sent an additional email to Mr.
               17      Page and Ms. Khouzam attaching the Court’s minute Order Re: Defendant’s
               18      Opposition to Plaintiff’s Ex Parte Application (Dkt. No. 8) and informing them of
               19      the extension of Defendants’ deadline to respond to the Application to Thursday,
               20      December 17 at 12 p.m. A true and correct copy of my email is attached as Exhibit
               21      C.
               22               4.      Counsel for Defendants have yet to reply to Plaintiffs’ counsel as to
               23      whether Defendants intended to oppose this Application. The Orange County Board
               24      of Supervisors, however, voted to oppose the Application in their December 15 board
               25      meeting.1
               26      ///
               27      ///
               28      1
                           https://ocgov.granicus.com/player/clip/3977?view_id=8&redirect=true
COOLEY LLP
                                                                                          SUPPLEMENTAL DECLARATION OF
                                                                       2
ATTORNEYS AT LAW
   SAN DIEGO                                                                                     WILLIAM V. O’CONNOR
           Case 8:20-cv-02344-JLS-KES Document 11 Filed 12/16/20 Page 3 of 3 Page ID #:216



                   1         I declare under penalty of perjury under that the foregoing is true and correct.
                   2   Executed this 16th day of December, 2020 in San Diego, California.
                   3
                   4
                                                                     William V. O’Connor
                   5
                   6
                   7
                   8
                   9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP
                                                                                  SUPPLEMENTAL DECLARATION OF
                                                                 3
ATTORNEYS AT LAW
   SAN DIEGO                                                                             WILLIAM V. O’CONNOR
